Citation Nr: 0307087	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  99-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased disability rating for a low back 
disability, described as lumbosacral strain and degenerative 
joint disease of the lumbosacral spine, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to May 1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied an increase above a 0 percent rating for a low back 
disability.  In December 2000, the RO increased the rating 
for the low back disability from 0 percent to 10 percent.  
The veteran has continued his appeal, and he is seeking a 
rating higher than 10 percent.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's lumbosacral strain and degenerative joint 
disease are manifested by chronic low back pain, muscle 
spasm, and moderate limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for a low 
back disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2002).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
low back rating claim.  The veteran's claims file contains 
statements from the veteran, and private and VA medical 
records, including a recent examination, that address the 
manifestations of the veteran's low back disability.  In 
September 2002, the Board undertook development of additional 
evidence relevant to the low back rating claim.  That 
additional development has been completed.  The veteran has 
not reported the existence of any relevant evidence that is 
not associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in September 1998 and December 2000, an April 1999 
statement of the case (SOC), and supplemental statements of 
the case (SSOCs) dated in December 2000 and May 2002.  These 
documents together relate the law and regulations that govern 
the veteran's claim.  These documents list the evidence 
considered and the reasons for the determinations made 
regarding that claim.  In letters dated in March 2002, 
December 2002, and March 2003, VA informed the veteran and 
his representative of the type of evidence needed to support 
his claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.

II.  Increased Rating for Low Back Disability

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41.  The Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Service connection for the veteran's low back disability was 
established in 1995.  He has reported that he hurt his low 
back in 1994, when he fell from a gun turret, and that he has 
continued to have low back pain since that injury.  In VA 
examinations in 1995, 1998, and 2000, the veteran reported 
ongoing low back pain.  Lumbar paraspinal muscle spasm was 
not found in those examinations.  Lumbosacral tenderness was 
noted in the 1998 examination, but not in the 1995 or 2000 
examinations.  The ranges of motion of the lumbar spine were 
to no less than 90 degrees of flexion, 35 degrees of 
extension, 30 degrees of rotation to each side, and 30 
degrees of lateral bending to each side.  No lumbar spine x-
rays were taken in those VA examinations.

In October 2000, Joel S. Yudin, D.O., wrote that he had seen 
the veteran in September 2000 for a history of back pain 
since 1994.  On examination, Dr. Yudin found evidence of 
lumbar strain.  Lumbar spine x-rays showed narrowing of the 
L5-S1 interspace, described as indicative of degenerative 
disc disease.

On VA examination in March 2002, the veteran reported chronic 
low back pain, treated with nonprescription pain medication.  
He reported having back pain in the morning that decreased 
through the day, and difficulty sleeping due to back pain.  
On examination, the ranges of motion of the lumbar spine were 
to 70 degrees of flexion, 25 degrees of extension, 25 degrees 
of rotation to each side, and 30 degrees of lateral bending 
to each side.  There were no lumbar paraspinal muscle spasms 
on examination.  There was no evidence of fatigability or 
incoordination.  Lumbar spine x-rays showed degenerative 
changes, including narrowing of the intervertebral disc space 
and sclerosis of the vertebral endplates at L5-S1.

In a June 2002 statement, the veteran wrote that he had 
spasms in his low back that sometimes became immobilizing.  
He stated that the spasms were sometimes accompanied by sharp 
numbing pains that shot down the backs of his legs.

On the most recent VA examination, in March 2003, the veteran 
reported having chronic low back pain.  He stated that he 
took nonprescription pain medication.  He indicated that he 
had not missed work because of the low back disability.  
Examination revealed spasms in the lumbar paraspinal muscles.  
The ranges of motion of the lumbar spine were to 50 degrees 
of flexion, 15 degrees of extension, 20 degrees of rotation 
to each side, and 25 degrees of lateral bending to each side.  
There were no signs of neurological manifestations.  There 
was no evidence of fatigability or incoordination.  The 
examiner's impression was degenerative joint disease of the 
lumbar spine, with no neurological disorder.

Under the rating schedule, lumbosacral strain is evaluated as 
follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion 
............. 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   .................................................... 20 percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295.

Degenerative joint disease, or arthritis, is rated based on 
the limitation of motion of the joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion of the 
lumbar spine is rated at 10 percent if slight, 20 percent if 
moderate, and 40 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

VA has recently published proposed regulations that define 
normal ranges of motion in the lumbar spine.  Under the 
proposed regulation, normal flexion is from 0 to 90 degrees; 
normal extension is from 0 to 30 degrees, normal lateral 
flexion is from 0 to 30 degrees, and normal rotation is from 
0 to 30 degrees.  67 Fed. Reg. 56,515 (Sept. 4, 2002).

On the most recent examination, the veteran had more than 
half the normal range of flexion and extension with less 
severe limitation of his ability to bend laterally and 
rotate.  He had no additional limitation of motion due to 
pain, fatigability, weakness, or incoordination.  38 C.F.R. 
§ 4.40, 4.45.  Since he retains, at worst, more than half the 
normal range of motion, the Board finds that his limitation 
is appropriately described as moderate.  Therefore, a 20 
percent rating for his low back disability is warranted under 
Diagnostic Code 5292.  There is no evidence of more severe 
limitation of motion.  Accordingly, an evaluation in excess 
of 20 percent is not warranted under Diagnostic Code 5292.

Although there is evidence of muscle spasm, and loss of 
lateral motion in a standing position, a separate rating 
under Diagnostic Code 5295 is not warranted.  Both Diagnostic 
Codes 5292 and 5295 are based on limitation of motion.  It is 
against VA policy to rate the same symptomatology under 
multiple diagnostic codes.  38 C.F.R. § 4.14 (2002).  As just 
discussed, the veteran does not have marked limitation of 
forward bending, and none of the other symptoms contemplated 
for a 40 percent evaluation under Diagnostic Code 5295 have 
been reported.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The RO has noted the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board has also reviewed the record with these mandates in 
mind.  The veteran has not required post-service 
hospitalizations for his low back disability.  His low back 
disorder has not been shown to markedly interfere with his 
employment.  He has not lost any time from work in recent 
years.  The Board finds that there are no exceptional factors 
that render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating.


ORDER

Entitlement to a 20 percent rating for strain and 
degenerative joint disease of the lumbosacral spine is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

